COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


THOMAS O. PETREE

v.         Record No. 0603-95-2          MEMORANDUM OPINION *
                                             PER CURIAM
MARIE T. PETREE                           OCTOBER 17, 1995


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    Herbert C. Gill, Jr., Judge

           (Janet E. Brown, on brief), for appellant.
          (Gail H. Miller; Smith & Miller, on brief), for
     appellee.



     Thomas O. Petree (husband) appeals the decision of the

circuit court entering a qualified domestic relations order

naming Marie T. Petree (wife) as the alternative payee for

pension benefits due husband from his pension.    Husband contends

that the court erred in construing the parties' property

settlement agreement to give wife an interest in the Kemper

National Retirement Plan.   Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     "Property settlement and support agreements are subject to

the same rules of construction and interpretation applicable to

contracts generally."   Fry v. Schwarting, 4 Va. App. 173, 180,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
355 S.E.2d 342, 346 (1987).    "[O]n appeal if all the evidence

which is necessary to construe a contract was presented to the

trial court and is before the reviewing court, the meaning and

effect of the contract is a question of law which can readily be

ascertained by this court."     Id.

        At the ore tenus hearing, husband admitted that at the time

the parties entered into the agreement, he was a participant in

only one retirement plan and he did not know the plan's precise

name.    In the settlement agreement signed by the parties in 1987,

the parties referred to husband's retirement plan as the "Kemper

Corporation Retirement Plan."    The plan in which husband actually

is a participant is the "Kemper National Retirement Plan."
        "'The tendency of the courts is to give to contracts life

and virility by interpretation of their fair intendment--not to

destroy them.'"     Jennings v. Jennings, 12 Va. App. 1187, 1194,

409 S.E.2d 8, 13 (1991) (citation omitted).    The plain reading of

the agreement indicates that husband and wife agreed that wife

was entitled to fifty percent of husband's retirement benefits.

Under husband's proffered interpretation of the agreement, he

agreed to share with wife fifty percent of something in which he

had no interest, while presumably retaining an undiminished

interest in his full pension benefits.    This interpretation is

inconsistent with the stated purpose of the agreement to "settle

all rights, interests, and obligations between them" and "in

complete and final settlement of the interests of each in any



                                 - 2 -
property, estate or interest of the other."




                              - 3 -
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                       Affirmed.




                              - 4 -